Name: Commission Regulation (EEC) No 1321/86 of 5 May 1986 amending Regulation (EEC) No 2923/85 increasing to 1 550 000 tonnes the quantity of bread-making wheat held by the German intervention agency for which a standing invitation to tender for export has been opened
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 117/8 Official Journal of the European Communities 6. 5. 86 COMMISSION REGULATION (EEC) No 1321/86 of 5 May 1986 amending Regulation (EEC) No 2923/85 increasing to 1 550 000 tonnes the quantity of bread-making wheat held by the German intervention agency for which a standing invitation to tender for export has been opened Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 3793/85 (2), and in particular Article 7 (5) thereof, Having regard to Commission Regulation (EEC) No 1836/82 of 7 July 1982 laying down the procedure and conditions for the disposal of cereals held by the interven ­ tion agencies (3), as last amended by Regulation (EEC) No 3826/85 (4), Whereas Commission Regulation (EEC) No 2923/85 Q, as last amended by Regulation (EEC) No 1018/86 (*) opened a standing invitation to tender for the export of 1 350 000 tonnes of bread-making wheat held by the German intervention agency ; whereas, in a communica ­ tion of 24 April 1986, Germany informed the Commis ­ sion of the intention of its intervention agency to increase by 200 000 tonnes the quantity for which a standing invi ­ tation to tender for export has been opened ; whereas the total quantity of bread-making wheat held by the German intervention agency for which a standing invitation to tender for export has been opened should be increased to 1 550 000 tonnes ; Whereas this increase in the quantity put out to tender makes it necessary to alter the list of regions and quanti ­ ties in store ; whereas Annex I to Regulation (EEC) No 2923/85 must therefore be amended ; HAS ADOPTED THIS REGULATION : Article 1 Article 2 of Regulation (EEC) No 2923/85 is replaced by the following : 'Article 2 1 . The invitation to tender shall cover a maximum of 1 550 000 tonnes of bread-making wheat to be exported to all third countries. 2. The regions in which the 1 550 000 tonnes of bread-making wheat are stored are listed in Annex I hereto .' Article 2 Annex I to Regulation (EEC) No 2923/85 is replaced by the Annex hereto. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 May 1986. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 281 , 1 . 11 . 1975, p. 1 . 0 OJ No L 367, 31 . 12. 1985, p. 19 . (3 OJ No L 202, 9 . 7. 1982, p. 23. (4) OJ No L 371 , 31 . 12. 1985, p. 1 . 0 OJ No L 280, 22. 10 . 1985, p. 22. ( «) OJ No L 94, 9 . 4. 1986, p . 28 . 6. 5 . 86 Official Journal of the European Communities No L 117/9 ANNEX ANNEX I (tonnes) Place of storage Quantity Schleswig-Holstein / Hamburg 137 230 Niedersachsen / Bremen 395 140 Nordrhein-Westfalen 450 007 Hessen 95 442 Rheinland-Pfalz 125 604 Saarland 5 054 Baden-Wiirttemberg 64 232 Bayern 278 038 '